Exhibit 23 Consent of Independent Registered Public Accounting Firm The Board of Directors Trustmark Corporation: We consent to the incorporation by reference in the registration statements (Nos. 333-124772, 333-124178, 333-110066, 333-39786, 333-35889, 333-07141 and 333-74448) on Form S-8 and (No. 333-104566) on Form S-3 of Trustmark Corporationand our reports dated February 29, 2008, with respect to the consolidated balance sheets of Trustmark Corporation and subsidiaries as of December 31, 2007 and 2006, and the related consolidated statements of income, changes in shareholders’ equity and cash flows for each of the years in the three-year period ended December 31, 2007, and the effectiveness of internal control over financial reporting as of December 31, 2007, which reports appear in the December 31, 2007 annual report on Form 10-K of Trustmark Corporation. Our report refers to the Corporation’s 2007 change in accounting for uncertainty in tax positions and 2006 changes in accounting for share based payments, mortgage servicing rights, evaluating prior year misstatements, and defined benefit pension and postretirement benefit plans. /s/ KPMG
